Citation Nr: 0720998	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran timely filed a VA Form 9, Appeal to 
the Board of Veterans' Appeals, referable to the issue of 
entitlement to an increased rating for a cholecystectomy with 
symptoms of irritable bowel syndrome.

2.  Entitlement to a rating in excess of 30 percent for 
Ménière's Disease.

3.  Entitlement to service connection for esophageal reflux, 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to December 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issues of entitlement to a rating in excess of 30 percent 
for Ménière's Disease and service connection for esophageal 
reflux, including as secondary to a service-connected 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Notice was mailed to the veteran on February 18, 2004, of 
a rating decision which increased the rating for 
cholecystectomy with symptoms of irritable bowel syndrome to 
30 percent.  

2. The RO received the veteran's notice of disagreement on 
August 3, 2004.

3. The RO issued a statement of the case on May 16, 2005, and 
a supplemental statement of the case on November 18, 2005.

4. A VA Form 9 or other statement qualifying as a substantive 
appeal was not received within one year of the notice of the 
rating decision or within 60 days of the November 2005 
supplemental statement of the case.


CONCLUSION OF LAW

A VA Form 9, Appeal to the Board of Veterans' Appeals, or 
equivalent, was not timely filed.  38 U.S.C.A. §§ 5103, 
5103A, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the veteran was informed of the 
requirements for filing a timely substantive appeal in the 
May and November 2005 statement of the case and supplemental 
statement of the case.  Additionally, pursuant to 38 C.F.R. 
§ 20.101(d), the Board specifically notified him by letter 
dated May 11, 2007, of what constitutes a substantive appeal, 
the timing parameters in place, and the perceived defect in 
his case.  In response, the veteran returned the Substantive 
Appeal Response Form, dated May 19, 2007, indicating that he 
had no additional evidence or argument and that he did not 
wish to have a hearing scheduled.  The veteran has been 
adequately notified of the elements of substantiating his 
claim.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2006).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202 (2006).

To be considered timely, the substantive appeal must be filed 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2006).  If the claimant fails to 
file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

No substantive appeal was received within one year of notice 
of the rating decision (by February 2005) or within 60 days 
of the statement of the case issued in April 2005 or the 
supplemental statement of the case issued in November 2005.  
In addition, the veteran did not request an extension of time 
in which to file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (2006) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Therefore, the veteran is 
statutorily barred from appealing the February 2004 rating 
decision, and the Board may not reach the merits of the 
claim.  See Roy, supra.  The appeal must be dismissed.


ORDER

The appeal for a rating in excess of 30 percent for 
cholecystectomy with symptoms of irritable bowel syndrome is 
dismissed.


REMAND

Further development is needed on the claim for an increased 
rating for Ménière's Disease.  The last VA examination of 
record was conducted in October 2003.  Although the record 
reports that audiological testing was done (the record 
references an audiogram), an audiogram is not associated with 
the examination record.  Because Ménière's Disease may be 
rated under the individual diagnostic codes of its symptoms, 
such as hearing loss, this audiogram must be associated with 
the claims file.  Additionally, in his August 2004 Notice of 
Disagreement, and his April 2006 Travel Board hearing, the 
veteran stated that the symptoms of his Ménière's disease 
were now worse than those depicted during the 2003 
examination.  Therefore, a contemporaneous and thorough VA 
examination is required to determine the severity of the 
veteran's Ménière's Disease.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Further development is also needed on the service connection 
claim.  Initially, the Board notes that in his Form 9, the 
veteran restricted his appeal to a claim of service 
connection for esophageal reflux.  The evidence of record 
indicates that the veteran has been diagnosed with 
gastroesophageal reflux disorder (GERD).  A September 2003 VA 
digestive examination diagnosed the veteran with GERD and 
atrophic gastritis, as well as status-post colonoscopy and 
polypectomy, diverticulosis of the colon, and irritable bowel 
syndrome.  The examiner does not offer an opinion on the 
etiology of the GERD, however, or the relationship between 
the GERD and the veteran's service-connected disabilities, to 
include major depressive disorder with anxiety or status-post 
cholecystectomy.  The Board finds an opinion is necessary to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
severity of his Ménière's Disease, to 
include the current degree of hearing 
loss.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  

2.  Provide the claims folder to the 
examiner who conducted the September 2003 
digestive examination (or, if 
unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  In an addendum, the reviewer 
should provide an opinion as to whether 
it is at least as likely as not (i.e., to 
at least a 50 percent degree of 
probability) that the veteran's GERD is 
the result of service or a service-
connected disability.  A rationale for 
this opinion should be provided.  Review 
of the claims folder should also be 
acknowledged.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


